DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The submission filed 3/4/2021 (“amendment”) has been accepted and entered. In addition, the IDS submissions filed 1/26/21 and 11/11/20 have been considered. Accordingly, claims 1-20 are pending. 

Double Patenting
The rejection has been withdrawn as a result of the filing of a terminal disclaimer listing applications (1)-(8), as previously annotated in the non-final rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0249032 to Lee et al. (“Lee”) in view of U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (“Wheeler”).
With respect to claims 1, 10 and 19, Lee discloses an apparatus comprising at least one processor, a communication interface configured to communicate via at least one network, and at least one memory storing 
generate a maplet identifying a region and determine that the apparatus is within the region; 
(¶¶ 69-70) (i.e., HD map transmits an particular area (¶32 “photographing device 110 may acquire an actual image by capturing a target area that is at least a part of the area expressed by the high definition map (S110)”) (¶ 30 “The updating unit 140 may update the high definition map by comparing the local landmark map with the portion corresponding to the target area of the high definition map”); 
(¶¶ 9-10 “obtaining two dimensional image that captures a target area corresponding to at least a part of an area expressed by a three-dimensional high definition map . . . generating a three-dimensional local landmark map of the target area from a position of a landmark in the two-dimensional image, based on a position and an orientation of a photographing device . . . and updating the high definition map with. reference to the local landmark map corresponding to the target area of the three dimensional high definition map”) 
process and fuse sensor data captured by two or more sensors of the plurality of sensors to generate a multi-sensor data stream comprising a plurality of observations corresponding to a portion of a road network;
 (¶32 “In order to set an area in the high definition map for comparing with the actual image, positioning means such as a GPS (global positioning system) may be used”) (i.e., image data from photographing device 110 i.e., ¶36 “a point on the first coordinate system, is moved into a two-dimensional actual image by the transformation matrix”, combined with GPS and IMI sensors, i.e., ¶39 “value of the transformation matrix approximately estimated through GPS, IMU (Inertial Measurement Unit), etc.”; ¶45 “correcting the transformation matrix may be designed using driving information . . . a wheel speed, a yaw rate, a steering angle, a gear signal, a signal from an IMU sensor, or the like may be used”) (¶4 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.).”);
1 based on the multi-sensor data stream and the identified region, wherein generating the maplet comprises using a predetermined data model to encode road data from the multi-sensor data stream, corresponding to at least one environment element of the road network 
(¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
(¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
(¶74 “updating unit 140 may obtain a weight average of the plurality of new landmark positions received by reflecting the covariance. The updating unit 140 according to an embodiment may use a Kalman Filter to obtain the weight average of the received new landmark positions. By using the Kalman Filter to obtain the weight average of the new landmark positions sequentially in the order received, the computational speed can be increased and the storage space can be utilized more efficiently”) 
(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual image . . . updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area in the high definition map” wherein a common predefined data model between the HD map and the vehicle message is necessary for any comparison)
periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”) (¶¶ 26-27 “photographing device 110 may capture a target area corresponding to at least a part of the actual area expressed by the high definition map . . . capturing the road 10 and the periphery area thereof as the target area . . . information necessary for driving the vehicle 20 may be referred to as a landmark, and the landmark may be expressed in the form of a vector image . . . landmarks on the road surface may be expressed in the form of lines, and the landmarks, which are the information display objects, may be expressed on the high definition map in the form of points”) (¶¶ 49-50 “local landmark map generation unit 130 may generate a three-dimensional local landmark map of the target area from the information included in the actual image (S140), and the updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area . . . ICP algorithm, which is generally known, may be used for matching the local landmark map with the high definition”. In addition, any data transmission is necessarily encoded for transmission); and
provide the maplet such that a network apparatus receives the maplet, wherein the network apparatus is configured to (a) validate or (b) update map data of a digital map representing the road network based at least in part on the maplet. 
(¶ 58 “updating unit 140 performs update of the high definition map, the updating unit 140 can update the high definition map by using only a landmark having such an error range (for example, covariance of the landmark position on the local landmark map, expressed in the form of a random variable) below a predetermined threshold value as a valid landmark”) (¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”).

Wheeler, from the same field of endeavor, discloses an apparatus onboard a vehicle can either initiate (i.e., ¶ 54, 128) or receive a maplet request identifying a request region from a remote server interchangeably (i.e., ¶80 “In some implementations, the vehicles 150 send summaries of the verification results to the online HD map system 100, the online HD map system 100 analyzes the summaries of the verification results to determine whether the existing landmark maps should be updated, requests information needed to update the existing landmark maps from the vehicles 150, and updates the existing landmark maps using the requested information”; (¶¶ 111, 140-141; 145) (¶¶ 55-57 “The map discrepancy module 290 acts in response to messages from the online HD map system 110 as well. For example, upon receiving a message requesting data about a particular location along the vehicle's 150 route”) (¶ 64 “to determine whether to request certain vehicle for additional data related to particular location”) (¶ 137 “send a request to a vehicle to provide additional map data for a specific location”)
in order to generate a maplet for the requested region which comprises encoded road data that is transmitted back to the server that requested the maplet (¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”)(i.e., 906, 918, FIG. 9) (i.e., ¶ 114 “vehicle 150 obtains 1106 an occupancy map based on the current location . . . the current location or of which the associated location matches the current location . . . by querying the current location in the HD map data stored in the local HD map store 275, the vehicle 150 identifies roads and objects”) (¶ 124 “vehicle 150 may transmit sensor data (e.g., LIDAR scanner data, image data) along with the discrepancy . . . vehicle 150 may send the sensor data associated with the 3D representation that are substantially the same as before at a later time (e.g., if the online HD map system 110 requests such information”) (¶150 “additional data may pertain to the particular location of the geographical region . . . additional data requested may be in general, i.e. whatever data the selected vehicle is able to sense while traversing the particular location”). 

In addition, originating a request at the server and sending to the vehicle allows for more detailed analysis of what map areas need to be updated, which is better handled by a remote computer with higher processing power (i.e., Wheeler ¶80, 111, 140). 
With respect to claims 2, 11 and 20, Lee in view of Wheeler disclose the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least compress the maplet before providing the maplet (Wheeler, ¶ 59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”) (Wheeler, ¶ 68 “the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”) (Wheeler, ¶¶ 154-155 “Upon determining that there is a map discrepancy, the vehicle 150 encodes 1550 information describing the discrepancy in a message. The message, or update message, is described with greater detail in the earlier section with regard to the map discrepancy module 290”) (Wheeler, ¶ 37 “compressed format so that the data transmitted consumes less bandwidth”) 
With respect to claims 3 and 12, Lee in view of Wheeler disclose wherein:
(a) the sensor data captured by the two or more sensors comprises a plurality of detections and (b) each observation of the plurality of observations is formed by fusing together two or more corresponding detections of the plurality of detections (Lee, ¶32 “In order to set an area in the high definition map for comparing with the actual image, positioning means such as a GPS (global positioning system) may be used”) (i.e., image data from photographing device 110 i.e., ¶36 “a point on the first coordinate system, is moved into a two-dimensional actual image by the transformation matrix”, combined with GPS and IMI sensors, i.e., ¶39 “value of the transformation matrix approximately estimated through GPS, IMU (Inertial Measurement Unit), etc.”; ¶45 “correcting the a wheel speed, a yaw rate, a steering angle, a gear signal, a signal from an IMU sensor, or the like may be used”) (Lee, ¶4 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.).”) (Wheeler, ¶¶ 38-40 “vehicle sensors 105 comprise a camera, a light detection and ranging sensor (LIDAR), a global positioning system (GPS) navigation system, an inertial measurement unit (IMU), and others. The vehicle has one or more cameras that capture images of the surroundings of the vehicle. A LIDAR surveys the surroundings of the vehicle by measuring distance to a target by illuminating that target with a laser light pulses, and measuring the reflected pulses. The GPS navigation system determines the position of the vehicle based on signals from satellites. An IMU is an electronic device that measures and reports motion data of the vehicle such as velocity, acceleration, direction of movement, speed, angular rate, and so on using a combination of accelerometers and gyroscopes or other measuring instruments . . . vehicle computing system 120 performs various tasks including processing data collected by the sensors as well as map data received from the online HD map system 110. The vehicle computing system 120 also processes data for sending to the online HD map system 110”); and 
(c) the multi-sensor data stream provides a coherent description of the environment around the vehicle (Lee, ¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) (Lee, ¶ 3 “features around the road such as a stop line, a sign, a traffic light, and a guardrail”) (Lee, ¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . important information on driving of a vehicle, such as a lane, a stop line, a sign, a milestone, and the like, it may be expressed in detail in the form of a vector image. Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change capturing the road 10 and the periphery area thereof as the target area . . . information necessary for driving the vehicle 20 may be referred to as a landmark, and the landmark may be expressed in the form of a vector image . . . landmarks on the road surface may be expressed in the form of lines, and the landmarks, which are the information display objects, may be expressed on the high definition map in the form of points”) (Wheeler, ¶ 30 “determine the features on the road relative to the vehicle's position, determine if it is safe to move the vehicle based on physical constraints”) (Wheeler, ¶51 “spatial 3-dimensional (3D) representation of the road . . . 3D map APIs 365 include a fetch-navigable-surfaces API . . . returns information describing occupancy for the surface of the road . . . curbs”) (Wheeler, ¶ 110 “an object (e.g., a tree, a wall, a barrier, a road surface)”) (Wheeler, ¶65 “landmark map includes representations of driving paths (e.g., lanes, yield lines, safely navigable space, driveways, unpaved roads, etc.)”) (Wheeler, ¶ 6 “sensor data captured by a plurality of autonomous vehicles driving through a geographical region . . . road surface marking is added, removed, or moved, etc.”) (Wheeler, ¶113 “environment includes roads and objects around the roads”).
With respect to claims 4 and 13, Lee in view of Wheeler disclose wherein the maplet request identifies one or more: (a) trajectory types and/or (b) observation classes for which environment elements are to be encoded in the maplet (Lee, ¶67-68 “The local landmark map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark. For example, in case a traffic light is the landmark, the local landmark map generation unit 130 may identify a direction (horizontal or vertical) of the traffic light and the number of provided lights (2, 3, 4, etc.) as the attributes. Alternatively, in the case of a sign, the local landmark map generation unit 130 may identify the shape, type, purpose, etc. of the sign as the attributes . . . local landmark map generation unit 130 of FIG. 2A may provide the landmark position, and the covariance and attribute thereof to the updating unit 140 within the high definition map updating apparatus 100, and the local landmark map generation unit 130 of FIG. 2B may provide the three-dimensional position of the landmark, the covariance and attribute thereof to the updating unit 140 of an external high definition map updating server S through a communication means within the high definition map updating apparatus 100”) (Wheeler, ¶90 “The vehicle 150 may classify a verified represented object into a particular landmark object type . . . obtain the classification from the HD map data . . .vehicle 150 may also apply machine learning algorithms to make the classification . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”) (Wheeler, ¶105 “HD map system 110 may further classify the detected landmark object”) (Wheeler, ¶48 “local HD map store 275 stores map data in a format specified by the HD Map system 110”) (Wheeler, ¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (1104-1112, 1116, FIG. 11A) (Wheeler, ¶156 “request may specify one or more desired types of sensor data”) (Wheeler, ¶ 43 “perception module 210 processes the sensor data 230 to populate data structures storing the sensor data and provides the information to the prediction module 215”) (Wheeler, ¶76 “HD map system 100 stores objects or data structures representing lane elements”) (Wheeler, ¶¶ 102-105 “online HD map system 110 organizes 1004 the verification records into groups based on locations (e.g., latitude and longitude coordinates). The locations can be determined from a current location of the vehicle . . . [f]or each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types”). 
With respect to claims 5 and 14, Lee in view of Wheeler disclose wherein the maplet request is generated by the network apparatus based on a map management strategy (Wheeler, i.e., ¶80 “In some implementations, the vehicles 150 send summaries of the verification results to the online HD map system 100, the online HD map system 100 analyzes the summaries of the verification results to determine whether the existing landmark maps should be updated, requests information needed to update the existing landmark maps from the vehicles 150, and updates the existing landmark maps using the requested information”; ¶¶ 111, 140-141; 145) (Wheeler, ¶¶ 55-57 “The map discrepancy module 290 acts in response to messages from the online HD map system 110 as well. For example, upon receiving a message requesting data about a particular location along the vehicle's 150 route”) (Wheeler, ¶ 64 “to determine whether to request certain vehicle for additional data related to particular location”) (Wheeler, ¶ 137 “send a request to a vehicle to provide additional map data for a specific location”) (Wheeler, ¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”)( Wheeler, i.e., 906, 918, FIG. 9) (Wheeler, i.e., ¶ 114 “vehicle 150 obtains 1106 an occupancy map based on the current location . . . the current location or of which the associated location matches the current location . . . by querying the current location in the HD map data stored in the local HD map store 275, the vehicle 150 identifies roads and objects”) (Wheeler, ¶ 124 “vehicle 150 may transmit sensor data (e.g., LIDAR scanner data, image data) along with the 
With respect to claims 6-7 and 15-16, Lee in view of Wheeler disclose wherein generating the maplet further comprises using (a) the predetermined data model and (b) a predetermined data format corresponding to an observation class of the at least one environment element to encode the at least one environment element of the road network identified in the multi-sensor data stream. 
(Lee, ¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
(Lee, ¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
 (Lee, ¶ 3 “features around the road such as a stop line, a sign, a traffic light, and a guardrail”) (Lee, ¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . important information on driving of a vehicle, such as a lane, a stop line, a sign, a milestone, and the like, it may be expressed in detail in the form of a vector image. Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”) (Lee,  ¶¶ 26-27 “photographing device 110 may capture a target area corresponding to at least a part capturing the road 10 and the periphery area thereof as the target area . . . information necessary for driving the vehicle 20 may be referred to as a landmark, and the landmark may be expressed in the form of a vector image . . . landmarks on the road surface may be expressed in the form of lines, and the landmarks, which are the information display objects, may be expressed on the high definition map in the form of points”) (Lee, ¶¶ 49-50 “local landmark map generation unit 130 may generate a three-dimensional local landmark map of the target area from the information included in the actual image (S140), and the updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area . . . ICP algorithm, which is generally known, may be used for matching the local landmark map with the high definition”. In addition, any data transmission is necessarily encoded for transmission).
(Wheeler, ¶41 “data exchanged over the network can be represented using technologies and/or formats”; ¶42 “vehicle computing system 120 process various type of data including sensor data 230, a behavior model 235”; ¶ 43 “processes the sensor data 230 to populate data structures”; ¶ 48 “local HD map store 275 stores map data in a format specified by the HD Map system 110. The HD map API 205 is capable of processing the map data format as provided by the HD Map system 110 . . . interface . . . landmark map API 255 . . . map update API”; ¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”; ¶ 68 “vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”; ¶ 76 “stores objects or data structures representing lane elements”; ¶ 90 “vehicle 150 may classify a verified represented object into a particular landmark object type . . . determine whether any wireless signal is received from a particular represented object or obtain the classification from the HD map data stored . . . vehicle 150 may also apply machine learning algorithms to make the classification. Alternatively, the vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.) to the online HD map system 110”; ¶ 118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110”; ¶ 134 “status update message includes metadata describing any map discrepancies identified by the vehicle indicating differences between the map data that the online HD map system provided to the vehicle and the sensor data that is received by the vehicle from its sensors”; ¶138; (Wheeler, ¶ 55 “vehicle 150 sends an update message to the online HD map system 110 . . . construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy”) (Wheeler, ¶65 “landmark objects (e.g., road signs, buildings, etc. . . . semantic information about each lane . . . type of lane . . . landmark map may further comprise information describing . . . type of all signage”) (Wheeler, ¶ 119 “The vehicle 150 classifies 1112 the detected objects”) (Wheeler, 1104-1112, 1116, FIG. 11A) (Wheeler, ¶156 “request may specify one or more desired types of sensor data”) (Wheeler, ¶¶ 102-105 “online HD map system 110 organizes 1004 the verification records into groups based on locations (e.g., latitude and longitude coordinates). The locations can be determined from a current location of the vehicle . . . [f]or each group, the online HD map system 110 updates 1010 landmark objects based on the verification record types”); 
With respect to claims 8 and 17, Lee in view of Wheeler disclose wherein the observation class is selected from the group consisting of pose points, global navigation satellite system (GNSS) points, sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge, and road side barriers (Wheeler, ¶ 51 “landmark features include, for each landmark, a spatial description that is specific to the type of landmark”; ¶65 “landmark objects (e.g., . . . lanes, yield lines, safely navigable space, driveways, unpaved roads . . . semantic information . . . type of lane . . . information describing stop lines, yield lines, spatial location of cross walks, safely navigable space, spatial location of speed bumps, curb, and road signs comprising spatial location and type of all signage that is relevant to driving restrictions. Examples of road signs described in an HD map include traffic signs, stop signs, traffic lights, speed limits, one-way, do-not-enter, yield (vehicle, pedestrian, animal), and so on”; ¶ 119 “The vehicle 150 classifies 1112 the detected objects”; 186 “match record is a type of a landmark map verification record”; 88 “type of traffic light”; 90 “vehicle 150 may classify a verified represented object into a particular landmark object type . . . vehicle 150 may provide the object and associated data (e.g., location data, geometric shape data, image data, etc.)”; 106 “the type of the landmark object (e.g., traffic signs, road signs, etc.)”)
(Lee, ¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”; ¶¶ 69–70 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed . . . updating unit 140 may identify a corresponding landmark on the high definition map based on the . . . attribute thereof”) (¶74 “updating server S may receive information related to the same new landmark”; ¶¶ 3-4 “high definition map may include lanes of a road on which the vehicle travels and additionally include the topographical features around the road such as a stop line, a sign, a traffic light, and a guardrail . . . a lane, a stop line, a sign, a milestone, and the like, it may be expressed in detail in the form of a vector image”; ¶¶27-28 “surface of the road 10 may include a stop line, a lane, etc., including a center line 11, and various kinds of information display objects such as a traffic light, a milestone, a speed sign 12 . . . road surface may be expressed in the form of lines, and the landmarks, which are the information display objects, may be expressed on the high definition map in the form of points . . . transformation unit 120 may calculate the position and the orientation of the photographing device 110 at the time of point when the actual image is captured” (i.e., pose); ¶ 33 “position and the orientation of the photographing device 110” (i.e., pose); ¶45 “transformation matrix may be corrected using a dead reckoning and an algorithm for correcting the transformation matrix may be designed using driving information of a vehicle equipped with the photographing device 110. As the driving information, a wheel speed, a yaw rate, a steering angle, a gear signal, a signal from an IMU sensor, or the like may be used” (i.e., pose)).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wheeler and further in view of U.S. Patent Application Publication No. 20200302189 to Shu et al. (“Shu”) and further in view of U.S. Patent Application Publication No. 20200027241 to Tong et al. (“Tong”)
With respect to claims 9 and 18, Lee in view of Wheeler fail to specifically disclose wherein the portion of the road network corresponds to a predefined length of distance traveled along the road network by the vehicle during a single ignition cycle.  Shu, from the same field of endeavor, also discloses a probe vehicle providing map updates by detecting roadside environmental elements (i.e., ¶¶ 2-3, 76-77, 87 “feature images may correspond to three classes (or categories), for example, a background class/category, a dashed lane line class/category, and a solid lane line class/category”) wherein the portion of the road network corresponds to a predefined length of distance traveled along the road network by the vehicle (¶ 139 “Specifically, three-dimensional point cloud data of every fixed-length road may be divided into a segment, for example, three-dimensional point cloud data of every 45-m road is divided into a segment.”) (¶ 143 S1308. Perform orthographic projection on each segment of three-dimensional point cloud data obtained by dividing and after conversion, to obtain a two-dimensional image corresponding to each segment of three-dimensional point cloud data”) (¶99 “each segment of three-dimensional point cloud data is projected onto one two-dimensional image, and a road corresponding to a data segment, for example, a 45-m road, is displayed on the two-dimensional image, so that a plurality of continuous two-dimensional images corresponding to the three-dimensional point cloud data of the to-be-processed road are obtained”) (¶109 “each lane line area is sampled to obtain the key point of the lane line area. The sampling is sampling at equal interval, for example, a point is obtained through sampling every two meters”).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to segment the road into a predefined length of distance, as disclosed by Shu, in order to break down extremely large amounts of data into manageable portion for further data processing in a vehicle with limited processing capability (i.e., Shu, ¶109 “An amount of data of the lane line represented by a line is huge, and when the lane line represented by the line is directly used for high-precision map representation, problems such as a large amount of map data and slow loading and display are caused”) to provide “a plurality of continuous two-dimensional images corresponding to the three-dimensional point cloud data of the to-be-processed road are obtained” (Shu, ¶99). 
ignition cycle, and then terminate at step 334 upon completion thereof”). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to detect road network features for a mapping application during a single ignition cycle, as taught by Tong, in order to avoid problems of mapping and calibrating non-continuous travel such as timing error, distance traveled error, unnecessarily using data to detect the same location, wasting battery life for a vehicle that is not started, etc. 

Response to Arguments
With respect to the pending claims, Applicant's arguments filed have been fully considered but they are not persuasive.

With respect to the rejection of independent claims 1, 10 and 19 in view of the combined teachings of Lee and Wheeler, Applicant argues 
Lee is silent with regard to generating a data instance using a predetermined data model that is used by multiple vehicle apparatuses associated with potentially different sensor arrangements such that the generated data models may be directly compared to one another. Indeed, at best, Lee teaches extracting information regarding a landmark identified in an image and providing the information regarding the landmark. Lee falls short of indicating or suggesting the use of a predetermined data model to enable standardization and consistency between landmark information provided by various apparatuses. Therefore, while Lee teaches capturing various attributes of a landmark for updating a high definition map, Lee is silent towards the claimed feature of using a predetermined data model to encode road data, from the multi-sensor data stream, corresponding to at least one environment element of the road network, as recited by claim 1

Wheeler does not overcome the shortcomings of Lee . . . Wheeler teaches that when a discrepancy is identified, a mismatch record is generated. When the particular detected object is determined not to match any object represented in the landmark map, the mismatch record is associated with raw sensor data. (Wheeler, [0093]). When the particular represented object in the landmark map is determined not to match any detected object, the mismatch record comprises the object ID identifying the object in the existing landmark map and does not encode information from the sensors onboard the vehicle. (Id.). In particular, Wheeler is not concerned with generating a data object that uses a predetermined data model to encode road data from a multi-sensor data stream (e.g., generated by processing and fusing sensor data) which is not merely raw sensor data. Thus, Wheeler is silent with respect to the claimed feature of using a predetermined data model to encode road data, from the multi-sensor data stream, corresponding to at least one environment element of the road network, as recited by claim 1
	(emphasis added)(Amend. 9-10). 
	First, it is important to note that claim 1, or any other pending claim does not require using a predetermined data model “that is used by multiple vehicle apparatuses associated with potentially different sensor arrangements such that the generated data models may be directly compared to one another” or is used to “enable standardization and consistency between landmark information provided by various apparatuses”. Accordingly, arguments directed to the cited prior art lacking the italicized features are insufficient to rebut the prima facie obviousness found by the Examiner.  See MPEP § 2145, VI (“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)”); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.).
Additionally, the combined teachings of Lee and Wheeler disclose “using a predetermined data model to encode road data, from the multi-sensor data stream, corresponding to at least one environment element of the road network” based on the broadest reasonable interpretation.
For example, the specification fails to provide a limiting definition for “predetermined data model”, but rather provides examples of what these limitations are configured to achieve.  See Spec. ¶¶148-149 (“The predefined and/or predetermined, standardized data model and predefined and/or predetermined standardized data formats are configured for efficient use of network bandwidth for the transmitting of the road information/ data . . . the predefined and/or predetermined standardized data structure comprises one or more observation portions”). In addition, the specification indicates the predetermined data model could be an “information/data packet ( ¶ 199-200 standardized data model and that is configured to be an efficient information/data packet so as to reduce the bandwidth needed to communicate the road information/ data such that road information/data may configured to be an efficient information/data packet”)
Both Lee and Wheeler separately disclose transmitting a predetermined data model. For example, Wheeler explicitly discloses that the update messages include predetermined data models organizing various types of specific information in the form of a data packet that is efficiently transmitted to an online HD map system to provide map updates using a handshake protocol (¶157 “In an embodiment, the vehicles follow a handshake protocol with the online HD map system. A vehicle sends a message after travelling a fixed amount of distance, say X miles, whether or not the vehicle detects a map discrepancy. The message includes various types of information including an identifier for the vehicle, a timestamp indicating the time the message was sent, information describing the coarse route traveled (for example, using latitude/longitude coordinates sampled at a fixed interval (e.g., 200 m), if lane elements were traversed (i.e., driven over existing region in the map) the message includes a list of traversed lane element IDs, information describing a scope of change if any (what type of change and how big), a change fingerprint (to help identify duplicate changes), and a size of the change packet”). 
 Accordingly, Applicants characterization of Wheeler, that Wheeler only sends raw data is clearly incorrect. The citation in ¶93 merely states that the message containing the predetermined data model is “associated with raw sensor data (e.g., raw sensor data related to the unverified detected object or raw sensor”, not that the entire message is only raw data. Wheeler explicitly provides various other descriptions of predetermined data model messages, for example, using predetermined encoding formats that are decoded at the online HD map that are formatted to communicate vehicle location as well as message data compression, a predetermined data format to communicate discrepancies in a transmitted message and transmitting a predetermined data model:
(¶59 “vehicle 150 continually records sensor data 230 and encodes relevant portions for messages to the online HD map system 110 such as in response to requests for additional data of specific locations”);
(Wheeler, ¶ 68 “the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs”)

(Wheeler, ¶ 37 “compressed format so that the data transmitted consumes less bandwidth”)
(1550, FIG. 15 “responsive to determining a discrepancy, encode information describing the discrepancy in a message”; ¶ 6)
(¶55 “Upon detecting a map discrepancy, the vehicle 150 sends an update message to the online HD map system 110 comprising information regarding the map discrepancy. The map discrepancy module 290 may construct the update message, which may comprise a vehicle identifier (ID), one or more timestamps, a route traveled, lane element IDs of lane elements traversed, a type of discrepancy, a magnitude of discrepancy, a discrepancy fingerprint to help identify duplicate discrepancy alert messages, a size of message, and so on”) 
	(¶59 “encodes relevant portions for messages to the online HD system such as in response to requests for additional data of specific locations”)
	(¶ 118 “vehicle 150 may apply one or more machine learning models to localize and identify all objects in the 3D representation. The vehicle 150 may provide the 3D representation to the online HD map system 110 or to another third party service for object detection”)
	
In addition, Lee discloses transmitting a predetermined data model to encode road data 
(¶46-50 “transformation matrix for obtaining the position and orientation of the photographing device . . . generate a three dimensional local landmark map of the target area from the information included in the actual image . . . updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area in the high definition map” wherein a common predefined data model between the HD map and the vehicle message is necessary for any comparison)
(¶50 ICP algorithm . . . used for matching”)
(¶¶ 66-68 “map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified. In order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as a deep learning . . . map generation unit 130 may identify various attributes of the various objects existing in the driving environment as a landmark . . . identify the shape, type, purpose, etc . . . map generation unit 130 may provide the updating unit 140 with the three-dimensional position of the landmark, the covariance and attribute thereof”) 
(¶ 69 “updating the high definition map through comparison with a local landmark map . . . updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130 . . . new landmark added . . . deleted landmark removed”)
 (¶ 3 “features around the road such as a stop line, a sign, a traffic light, and a guardrail”) (¶¶ 4–5 “high definition map 1 can be generally generated using a three-dimensional point cloud data obtained while driving a real road with a mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.) . . . important information on driving of a vehicle, such as a lane, a stop line, a sign, a milestone, and the like, it may be expressed in detail in the form of a vector image. Referring to FIG. 1 . . . the periphery 3 of the road expressed in the form of a point cloud can be identified . . . the road and the periphery thereof may change from time to time . . . such change in the information need to be reflected quickly and accurately in the high definition map, it can be said that an effective update of the high definition map is very important”)
(¶74 “updating unit 140 may obtain a weight average of the plurality of new landmark positions received by reflecting the covariance. The updating unit 140 according to an embodiment may use a Kalman Filter to obtain the weight average of the received new landmark positions. By using the Kalman Filter to obtain the weight average of the new landmark positions sequentially in the order received, the computational speed can be increased and the storage space can be utilized more efficiently”) 
Accordingly, both Lee and Wheeler, alone and in combination disclose the broadly recited “predetermined data model” and the limitation “using a predetermined data model to encode road data, from the multi-sensor data stream, corresponding to at least one environment element of the road network” as recited in claim 1. 
	With respect to the rejection of claims 9 and 18 (Amend. 10-11) in view of Lee, Wheeler, Shu and Tong, no additional arguments are presented. 
	Accordingly, the arguments presented are unpersuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification discloses a maplet can be data that includes: environmentally sensed data (¶ 56 “A maplet is a data structure comprising abstracted, parameterized, fused representations of one or more environment elements ( e.g., real world objects and/or properties of the road network ( e.g., topology)) detected in sensor information/data captured by one or more sensors of a vehicle apparatus and/or onboard a corresponding vehicle; environmental and trajectory data (¶56 “In an example embodiment, the data structure of the maplet further comprises a representation of the vehicle's trajectory”); or trajectory data (¶150 “a maplet may only comprise road information/data representing a vehicle's trajectory history for a segment of the vehicle's trajectory)